Citation Nr: 1242831	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  07-04 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for residuals of a left clavicle fracture with deformity prior to December 30, 2010.

2.  Entitlement to an increased rating greater than 20 percent for residuals of a left clavicle fracture with deformity on and after December 30, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to June 1987.  He had active duty for training from June 13, 1992 to June 27, 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO) and Board remand.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In a November 2010 decision, the Board remanded the Veteran's claim for entitlement to an increased rating for a left shoulder disorder to the RO for additional development, including a VA examination discussing the current severity of the left shoulder disorder.  The Veteran underwent a VA examination in December 2010 with regard to his left shoulder disability.  Although the examiner noted the Veteran's complaints of pain, stiffness, weakness, and incoordination, the examination report did not state whether there was any additional functional loss due to pain, weakness, incoordination, or pain on movement.  With respect to musculoskeletal disabilities, examination reports must address whether there is additional functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that remand is required where VA examination did not indicate consideration of factors cited in 38 C.F.R. §§ 4.40, 4.45, 4.59).  Also, the VA examiner reported the range of motion of the left shoulder on physical examination, and indicated that there was objective evidence of pain with active motion, but did not state at what degree of range of motion the pain began.  Last, although the examiner reported the range of motion of the Veteran's left shoulder, Veteran's left shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  Diagnostic Code 5203 provides for evaluations based on whether there is evidence of malunion, nonunion without loose movement, nonunion with loose movement, or dislocation of the clavicle or scapula.  The VA examiner did not address these factors in the examination report.

Accordingly, the Board finds that the December 2010 VA examination is inadequate for rating purposes, and the Veteran must be provided with a new VA examination addressing the current severity of his service-connected left shoulder disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a new VA examination to determine the current severity of his service-connected left clavicle disorder.  The Veteran's entire claims file and all records on Virtual VA must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must specify in the report that the claims file and all Virtual VA records have been reviewed, and must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

The examiner must state the range of motion of the left shoulder, in degrees, noting the normal range of motion of the shoulder for comparison.  The examiner must also state whether there is evidence of dislocation of the left shoulder, nonunion with loose movement, nonunion without loose movement, or malunion of the left shoulder.  If pain on motion of the left shoulder is shown, the examiner must state at what degree the pain begins.  The same range of motion studies must then be repeated after repetitions and after any appropriate weight-bearing exertion.  The examiner must indicate whether there is any favorable or unfavorable ankylosis of the left clavicle.  The examiner must state whether there is any functional loss caused by the Veteran's left shoulder disability, including whether there is any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  Additionally, an opinion must be stated as to whether any pain found in the left shoulder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups. 

Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe functional limitations resulting from the Veteran's left shoulder disorder. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


